Title: To Thomas Jefferson from James Monroe, 30 June 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
June 30. 1823.
The view which you have communicated of the condition, relation, & disposition, of Cuba, & its inhabitants, founded on the information of Mr Miralla, is very interesting. It accords also in every particular, with that which has been taken here, aided by all the light which we have been able to obtain, through the most authentic channels, from the Island. The people consider Columbia, too distant, to render a connection with it useful, for the purposes, for which, they will require a connection with another community, in case of the dismemberment from Spain: that a connection with mexico is liable in part to the same objection; and that an incorporation with the ustates, is, in all respects, the most desirable event that can occur to them, being more contiguous, more powerful, stable in a system of govt which they admire, & in which, they wish to participate, and likewise intimately areconnected with them in commerce. To England, they would become a colony only. They think that they cannot maintain their independence themselves, for even if foreign powers would not molest them, they fear, that if separated from Spain, the superiority of the black population would secure the govt to them. we have advised them, to cling to Spain, for the present, & indeed as long as they can, and to resist by force, any attempt to get possession of the Island, by England, intimating, in case such an attempt should be made, and they should then make known their preference for us that the subject would be laid before congress, who would decide on a full view of the state of things at the time, on the part which it would be proper for the UStates to take, & which there was great cause to believe would be favorable to their wishes. This advice, has been given them, through different organs, in which they have confidence. I have always concurr’d with you in sentiment, that too much importance could not be attached to that Island, and that we ought, if possible, to incorporate it into our union, availing ourselves of the most favorable moment for it, hoping also that one would arrive, when it might be done, without a rupture with Spain or any other power. I consider Cape Florida, & Cuba, as forming the mouth of the mississippi, & other rivers, emptying into the gulph of mexico, within our limits, as of the gulph itself, & in consequence that the acquisition of it to our union, was of the highest importance to our internal tranquility, as well as to our prosperity and aggrandizement.Mr Gallatin has returnd very much dissatisfied, with the conduct of the French govt, towards the UStates, on many very important points, on which he was instructed, & held communication with that govt. The demand of indemnity for spoliations on our commerce, made, during the term of Boniparte, has entirely failed, altho’ such indemnity was made to some of the allied powers: the French government drove our fisherman from the strait of Belle Isle formd by New Foundland & the Labrador coast the right of fishing on wh is securd to us by treaties with England, & rightfully as is believd, without any previous notice to our govt. It has also declind, ratifying, one of the separate articles in the late commercial treaty, or—to say whether it will, or will not ratify it. In these concerns, it has evaded in each instance the question, setting up in regard to the claims, one on its part, to a preference to other powers, in a commerce with Louisiana, under, the treaty by which that territory was ceded to the UStates, or an indemnity for withholding it, and various other unfounded pretentions. The question, relating, to the right of fishing, in the quarter mentiond, our right being, as is thought, fully established, by argument, it has not met in that form; and to the third one, it has given no answer whatever. A few days before Mr Gallatin left, France, he communicated his sentiments freely to the minister of foreign affairs on these points, as he also did, on the conduct of France in regard to So am:, & likewise in the invasion of Spain, which he assurd him, was, in the opinion of the UStates & of this govt, an unjustifiable measure. The minister heard him attentively, but gave no answer, on either point.The British govt has enter’d into a formal arrangement with France, by which she agrees to remain neutral, in the war with Spain. Of the progress of the armies, we have nothing new, except that Mina, has thrown himself in the rear of the French army, but whether in sufficient force to meet it in battle, or merely as a partisan mov’ment, is not known.I have receivd a kind invitation from our neighbours to meet them at Milton, on the 4th of July, for the celebration of the anniversary of our independance there, which I should be happy to do, as I have assurd them, if I was not detaind here, for the present, by many pressing duties, & also by the indisposition of my family.very respectfully & sincerely your friendJames Monroeyou have, I presume, seen, by the gazettes, that a motion has been made in the British house of commons, to liberate the slaves in the W. Indies, & been treated with respect by Mr Canning, The effect, should the measure be adopted, on those in the southern states, may be anticipated. The govt of St Domingo has demanded its recognition, & complains that a formal application for it, has not been answerd. The subject was referrd to me at the last session, by a motion of Mr Holmes, of maine, and on which I sent a special message, adverting very concisely to all the most important considerations involved in it, in the expectation that it would be published, & in the hope that the view therein taken, would conciliate the several parts of the union towards each other, in regard to the delicate interest, to which it related. The senate decided not to publish it, not knowing as I presume, the views of the Executive on that point.